PER CURIAM.
This cause came on to be heard upon the joint motion of counsel that the above entitled cause be docketed in this Court, and that said cause be remanded to the Tax Court of the United States for further proceedings pursuant to the provisions of Section 186(e) of the Revenue Act of 1942, 26 U.S.C.A. Int.Rev.Acts, and was submitted to the Court.
On consideration whereof, it is now here ordered and adjudged by this Court that the above entitled and numbered cause be, and the same is hereby, remanded to the Tax Court of the United States for further proceedings pursuant to the provisions of Section 186(e) of the Revenue Act of 1942.
It is further ordered that a certified copy of the joint motion of counsel to remand and of this judgment be forwarded to The Tax Court of the United States by the Clerk of this Court.